Citation Nr: 0733094	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  05-00 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence to reopen a claim of 
service connection for post-traumatic stress disorder (PTSD) 
has been received and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1968 to May 1973.  
Personnel records reveal that he had service in the Republic 
of Vietnam during the Vietnam War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In May 2006, the veteran failed to appear, without 
explanation, for a Board hearing.  He has not requested that 
the hearing be rescheduled.  Therefore, his request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.702 (e) 
(2006).

The reopened claim for service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part. 


FINDINGS OF FACT

1.  In an unappealed May 1997 rating decision, the RO denied 
the veteran's claim for service connection for PTSD.

2.  The evidence associated with the claims file subsequent 
to the May 1997 decision includes evidence that relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence previously of 
record, and raises a reasonable possibility of substantiating 
the claim for service connection for PTSD.




CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for PTSD.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for PTSD.  Although the RO 
granted reopening of the claim and adjudicated the reopened 
claim on the merits, the Board must determine on its own 
whether the claim should be reopened because this is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
(the Board does not have jurisdiction to review the claim on 
a de novo basis in the absence of a finding that new and 
material evidence has been submitted).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).


For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran's claim for service connection for PTSD was 
denied in a May 1997 rating decision based on a finding that 
no new and material evidence showing the existence of a 
verifiable in-service stressor had been submitted.  The 
veteran did not file an appeal and the decision became final.  

The veteran's claim to reopen was received in July 2003.  The 
veteran's personnel records, which were received in 1995, 
show that he served as a cook while in Vietnam in 1969, but 
these records also show that he was credited with 
participation in several combat operations, including 
Operation Maine Crag.  The evidence received since the May 
1997 rating decision includes information printed in December 
2003 from an internet report providing details of Operation 
Maine Crag.  This evidence providing details of a combat 
operation in which the veteran is credited with participating 
is clearly new and material, so reopening of the claim is in 
order.  

Because the claim has been reopened, and the reopened claim 
is remanded for additional development, as discussed below, 
there is no need to discuss at this time whether VA's duties 
to notify and to assist the claimant, found at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), have been met.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened and to 
this extent only, the appeal is granted.




REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the service connection claim.  
The specific bases for remand are set forth below.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2007).

The report from a VA examination in December 1995 and an 
April 2004 PTSD assessment conducted at the VA New Jersey 
Health Care System indicate that the veteran has been 
diagnosed with PTSD.  

The veteran contends that he engaged in combat with the 
enemy.  Specifically, in a September 2003 statement, he 
claimed that although he was a field cook, he still had to 
participate in guard duty and help transport the wounded and 
sometimes dead.  He also claimed that his unit was "under 
fire on a daily basis by rocket fire and sometimes sniper 
fire."  In his Form 9, submitted in January 2005, the 
veteran claimed that he was repeatedly called upon to provide 
perimeter guard duty and transport the wounded and dead to 
the base medical facilities.  In addition, he claimed that he 
was exposed to "frequent sniper fire and rocket attacks that 
injured fellow marines."  Further clarification is needed 
regarding the veteran's claimed in-service PTSD stressors.

As noted above, the record contains an internet report on 
Operation Maine Crag by the United States Marine Corps which 
took place in March 1969 during the Vietnam War.  The report 
indicates that soldiers of the 3 Marines participated in the 
operation and had enemy contact which consisted of occasional 
sniper rounds and mortar shells fired from Laos.  The 
veteran's service personnel records confirm that from March 
1969 to November 1969, the veteran served in Vietnam as a 
cook and was assigned to H&S Co, 2d Battalion, 3d Marines, 3d 
Marine Division and HqBtry, 12th Marines, 3d Marine Division.  
The records also indicate that the veteran participated in 
Operation Maine Crag from March 1969 to May 1969.  In 
addition, the veteran's Form DD 214 shows that he received 
the National Defense Service Medal, the Republic of Vietnam 
Meritorious Unit Citation with Cross of Gallentry with 1 Palm 
and the Vietnam Service Medal Bronze with 1 Star.  While the 
veteran has provided information regarding his claimed 
stressors, the RO has not attempted to verify them.  

In light of the foregoing, this matter is REMANDED to the RO 
for the following:

1.  Ask the veteran to clarify exactly 
what he is claiming as his in-service 
PTSD stressors, and to provide the 
details needed to verify the stressors.

2.  Verify the veteran's reported in-
service PTSD stressors.  If additional 
evidence is needed for stressor 
verification, the veteran should be 
asked to provide it.  If stressor 
verification cannot be done due to 
insufficient information, that fact 
should be documented in the record.

3.  Readjudicate the veteran's reopened 
claim for service connection for PTSD.  
If the benefit sought on appeal is not 
granted, he and his representative 
should be provided a supplemental 
statement of the case and an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


